Determination of respondent New York State Liquor Authority, dated July 7, 2010, which cancelled petitioner’s liquor license and imposed a $1,000 bond claim, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Lucy Billings, J.], entered on or about July 12, 2010), dismissed, without costs.
The determination was supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Petitioner conceded at the hearing and in a letter from its counsel that it violated the *481charge alleging that it used a trade name in connection with the licensed business without first obtaining respondent’s permission (see 9 NYCRR 53.1 [p]).
The evidence further supports the finding that petitioner violated Alcoholic Beverage Control Law § 111 in “ma[king] its license available to a person not specified in the license” (see Matter of Hacker v State Liq. Auth. of State of N.Y., 19 NY2d 177, 184 [1967]). Such evidence included an agreement entered into by petitioner and a management company providing that petitioner would not interfere in any way with the operation and management of the business; a statement signed by petitioner’s sole shareholder indicating that he had nothing to do with the restaurant’s day-to-day operations and that the management company had full authority to operate the business; and the testimony of the management company’s principal that petitioner could not overrule his decisions. There is no basis to disturb the credibility determinations of the administrative law judge, including his decision not to credit the testimony of petitioner’s shareholder regarding his role in the monitoring of the restaurant (see Matter of Berenhaus v Ward, 70 NY2d 436, 443-444 [1987]). Concur — Tom, J.P., Sweeny, Freedman, Richter and Abdus-Salaam, JJ.